DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/6/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 42 recites the limitation "the porous current collector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the porous current collector” will be interpreted as “the current collector”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takahashi et al. (US 2014/0170450).
Regarding claim 24, Takahashi et al. discloses in Figs 1-8, an electrochemical cell (ref 10, [0002]), comprising: a cathode (ref 12) including a cathode material ([0042]) disposed on a cathode current collector ([0041]); an anode (ref 13) including an anode material ([0045]) disposed on an anode current collector ([0044]); and an ion-permeable membrane (ref 14) interposed between the cathode (ref 12) and the anode (ref 13), wherein a component (ref 27) of the anode (ref 13) is configured to deform ([0077], [0093]) when a current level reaches or exceeds a predetermined current threshold ([0077], [0093]).

Claim 32 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Coler et al. (US 3,023,259).
Regarding claim 32, Coler et al. discloses in Figs 1-3, an electrochemical cell (Title), comprising: a cathode (C2/L32-56) including a cathode material (ref 12) disposed on a cathode current collector (ref 10); an anode (C2/L57-62) including an anode material disposed (C2/L57-62) on an anode current collector (C6/L13-21); and an ion-permeable membrane (C1/L26) interposed between the cathode (C2/L32-56) and the anode (C2/L57-62), wherein at least one of the anode current collector (C6/L13-21) and the cathode current collector (ref 10) includes a deformable mesh material (ref 10, C1/L62-64).

Claims 40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herle et al. (WO 2016/049213).
Regarding claim 40, Herle et al. discloses in Figs 1-16, an electrochemical cell ([0016]), comprising: a first electrode material ([0016]-[0018], [0020]) disposed on a first current collector ([0016]-[0018], [0020]); a second electrode material ([0023]) disposed on a second current collector (ref 301); and an ion-permeable membrane ([0016], [0028]) interposed between the first electrode material ([0016]-[0018], [0020]) and the second electrode material ([0023]), wherein the second current collector (ref 301) includes a polymer mesh substrate (ref 301, [0023]) coated with a metal (ref 303, Fig 14, [0023]).

Regarding claim 42, Herle et al. discloses all of the claim limitations as set forth above and also discloses the first electrode material ([0016]-[0018], [0020]) includes a mixture of a solid active material ([0017]) and a liquid electrolyte ([0017]), the mixture being coated ([0017]) on the current collector ([0017]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2014/0170450) as applied to claim 24 above, and further in view of Herle et al. (WO 2016/049213).
Regarding claims 25-27, Takahashi et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the deformable mesh material includes a polymer coated with a metal, and at least one of the cathode and anode material includes a mixture of a solid active material and a liquid electrolyte, the mixture being coated on the porous current collector.
Herle et al. discloses in Figs 1-16, an electrochemical cell ([0016]), comprising: a first electrode material ([0016]-[0018], [0020]) disposed on a first current collector ([0016]-[0018], [0020]); a second electrode material ([0023]) disposed on a second current collector (ref 301); and an ion-permeable membrane ([0016], [0028]) interposed between the first electrode material ([0016]-[0018], [0020]) and the second electrode material ([0023]), wherein the second current collector (ref 301) includes a polymer mesh substrate (ref 301, [0023]) coated with a metal (ref 303, Fig 14, [0023]), the first electrode material ([0016]-[0018], [0020]) includes a mixture of a solid active material ([0017]) and a liquid electrolyte ([0017]), the mixture being coated ([0017]) on the current collector ([0017]).  This configuration discourages against dendrite formation in the electrodes and enhances charge/discharge characteristics ([0017], [0003]).
Takahashi et al. and Herle et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the metal coated polymer mesh and electrode materials disclosed by Herle et al. into the electrode structure of Takahashi et al. to discourage against dendrite formation in the electrodes and enhance charge/discharge characteristics.

Regarding claim 28, modified Takahashi et al. discloses all of the claim limitations as set forth above and also discloses at least a portion ([0088], [0089]) of the porous current collector extends beyond ([0088], [0089]) the ion-permeable membrane (ref 14) to form at least one of a cathode tab ([0088]) and an anode tab ([0089]).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2014/0170450) as applied to claim 24 above, and further in view of Herle et al. (WO 2016/049213) and further in view of Kim et al. (US 2015/0140410)
Regarding claims 29 and 30, Takahashi et al. discloses all of the claim limitations as set forth above and also discloses the collectors comprise tabs ([0088], [0089]), but does not explicitly disclose the cathode and anode current collectors are a plurality of collectors electrically coupled together via a plurality of fuses.
Kim et al. discloses in Figs 1-11, a battery (ref 101) including a plurality of positive and negative current collectors/electrodes, each electrically coupled to a plurality of fuses (Abstract, [0013], [0024]).  This configuration produces high energy density and enhances safety ([0007], [0012], [0013]).
Kim et al. and Takahashi et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the plurality of electrodes and fuses as disclosed by Kim et al. into the structure of Takahashi et al. to enhance energy density and safety of the battery.

Takahashi et al. also does not explicitly disclose the electrodes include a mixture of a solid active material and a liquid electrolyte, the mixture being coated on the respective current collectors.
Herle et al. discloses in Figs 1-16, an electrochemical cell ([0016]), comprising: a first electrode material ([0016]-[0018], [0020]) disposed on a first current collector ([0016]-[0018], [0020]); a second electrode material ([0023]) disposed on a second current collector (ref 301); and an ion-permeable membrane ([0016], [0028]) interposed between the first electrode material ([0016]-[0018], [0020]) and the second electrode material ([0023]), wherein the first and second electrode materials ([0016]-[0018], [0020]) include a mixture of a solid active material ([0017]) and a liquid electrolyte ([0017]), the mixture being coated ([0017]) on the current collector ([0017]).  This configuration discourages against dendrite formation in the electrodes and enhances charge/discharge characteristics ([0017], [0003]).
Takahashi et al. and Herle et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the electrode materials disclosed by Herle et al. into the electrode structure of Takahashi et al. to discourage against dendrite formation in the electrodes and enhance charge/discharge characteristics.

Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Coler et al. (US 3,023,259) as applied to claim 32 above, and further in view of Herle et al. (WO 2016/049213).
Regarding claims 33-35, Coler et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the deformable mesh material includes a polymer coated with a metal, and at least one of the cathode and anode material includes a mixture of a solid active material and a liquid electrolyte, the mixture being coated on the porous current collector.
Herle et al. discloses in Figs 1-16, an electrochemical cell ([0016]), comprising: a first electrode material ([0016]-[0018], [0020]) disposed on a first current collector ([0016]-[0018], [0020]); a second electrode material ([0023]) disposed on a second current collector (ref 301); and an ion-permeable membrane ([0016], [0028]) interposed between the first electrode material ([0016]-[0018], [0020]) and the second electrode material ([0023]), wherein the second current collector (ref 301) includes a polymer mesh substrate (ref 301, [0023]) coated with a metal (ref 303, Fig 14, [0023]), the first electrode material ([0016]-[0018], [0020]) includes a mixture of a solid active material ([0017]) and a liquid electrolyte ([0017]), the mixture being coated ([0017]) on the current collector ([0017]).  This configuration discourages against dendrite formation in the electrodes and enhances charge/discharge characteristics ([0017], [0003]).
Coler et al. and Herle et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the metal coated polymer mesh and electrode materials disclosed by Herle et al. into the electrode structure of Coler et al. to discourage against dendrite formation in the electrodes and enhance charge/discharge characteristics.

Regarding claim 36, modified Coler et al. discloses all of the claim limitations as set forth above and also discloses at least a portion (Fig 1, ref 24) of the current collector (ref 10) extends beyond (Fig 1) the ion-permeable membrane to form a cathode tab (ref 24, Fig 1).

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Coler et al. (US 3,023,259) as applied to claim 32 above, and further in view of Herle et al. (WO 2016/049213) and further in view of Kim et al. (US 2015/0140410)
Regarding claims 37 and 38, Coler et al. discloses all of the claim limitations as set forth above and also discloses the collectors comprise tabs (refs 24), but does not explicitly disclose the cathode and anode current collectors are a plurality of collectors electrically coupled together via a plurality of fuses.
Kim et al. discloses in Figs 1-11, a battery (ref 101) including a plurality of positive and negative current collectors/electrodes, each electrically coupled to a plurality of fuses (Abstract, [0013], [0024]).  This configuration produces high energy density and enhances safety ([0007], [0012], [0013]).
Kim et al. and Coler et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the plurality of electrodes and fuses as disclosed by Kim et al. into the structure of Coler et al. to enhance energy density and safety of the battery.

Takahashi et al. also does not explicitly disclose the electrodes include a mixture of a solid active material and a liquid electrolyte, the mixture being coated on the respective current collectors.
Herle et al. discloses in Figs 1-16, an electrochemical cell ([0016]), comprising: a first electrode material ([0016]-[0018], [0020]) disposed on a first current collector ([0016]-[0018], [0020]); a second electrode material ([0023]) disposed on a second current collector (ref 301); and an ion-permeable membrane ([0016], [0028]) interposed between the first electrode material ([0016]-[0018], [0020]) and the second electrode material ([0023]), wherein the first and second electrode materials ([0016]-[0018], [0020]) include a mixture of a solid active material ([0017]) and a liquid electrolyte ([0017]), the mixture being coated ([0017]) on the current collector ([0017]).  This configuration discourages against dendrite formation in the electrodes and enhances charge/discharge characteristics ([0017], [0003]).
Coler et al. and Herle et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the electrode materials disclosed by Herle et al. into the electrode structure of Coler et al. to discourage against dendrite formation in the electrodes and enhance charge/discharge characteristics.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Coler et al. (US 3,023,259) as applied to claim 32 above in view of Herle et al. (WO 2016/049213).
Regarding claim 39, Coler et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the deformable mesh material is configured to melt, disintegrate, or break when the current level reaches or exceeds a predetermined current threshold.
Akhmad discloses in Figs 1-3, a battery (Title, Abstract) including electrodes (refs 40, 50) including a mesh fuse that melts above a certain current (P6/L3-8).  This configuration interrupts undesirably high currents, enhancing battery safety (P6/L3-8).
Coler et al. and Akhmed are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the fuse melting capabilities disclosed by Akhmed into the structure of Coler et al. to interrupt undesirably high currents, enhancing battery safety.

Claims 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Herle et al. (WO 2016/049213) as applied to claim 40 above, and further in view of Coler et al. (US 3,023,259).
Regarding claims 41 and 43, Herle et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the polymer mesh substrate is deformable, and wherein at least a portion of the porous current collector extends beyond the ion-permeable membrane to form an electrode tab.
Coler et al. discloses in Figs 1-3, a battery (Title) including an electrode (Fig 1) comprising a flexible mesh collector (ref 10, C1/L62-64).  A portion (Fig 1, ref 24) of the mesh (ref 10) extends to form an electrode tab/terminal (Fig 1, ref 24).  This configuration allow the electrode and battery to be flexible, enhancing usability and performance (C1/L8-11, C1/L18-22).
Coler et al. and Herle et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate tab/extension and the flexibility disclosed by Coler et al. into the mesh collector of Herle et al. to allow the electrode and battery to be flexibly, enhancing usability and performance.

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Herle et al. (WO 2016/049213) as applied to claim 24 above, and further in view of Kim et al. (US 2015/0140410).
Regarding claims 44 and 45, Herle et al. discloses all of the claim limitations as set forth above and also discloses the collectors comprise tabs (inherent in a battery) and the first and second electrode materials ([0016]-[0018], [0020]) include a mixture of a solid active material ([0017]) and a liquid electrolyte ([0017]), the mixture being coated ([0017]) on the current collectors ([0017]), but does not explicitly disclose the cathode and anode current collectors are a plurality of collectors electrically coupled together via a plurality of fuses.
Kim et al. discloses in Figs 1-11, a battery (ref 101) including a plurality of positive and negative current collectors/electrodes, each electrically coupled to a plurality of fuses (Abstract, [0013], [0024]).  This configuration produces high energy density and enhances safety ([0007], [0012], [0013]).
Kim et al. and Herle et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the plurality of electrodes and fuses as disclosed by Kim et al. into the structure of Herle et al. to enhance energy density and safety of the battery.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-26, 31-34, 39-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19, 27 and 31 of U.S. Patent No. 10,854,869. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘869 patent anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 31 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable (if ODP rejections were overcome) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claims 31 and 46 each disclose a polymer mesh material that is utilized in a battery as a fuse that melts above a threshold current.

A number of prior art references disclose structure pertinent to the aforementioned limitations of the instant independent claims:

Takahashi et al. (US 2014/0170450), Herle et al. (WO 2016/049213), and Coler et al. (US 3,023,259) each disclose, alone or in combination with other references as set forth above, a mesh fuse on a collector as set forth above in the office action, but it does not disclose nor render obvious the polymer mesh material of the fuse of the instant claims.

Baek et al. (US 2012/0121936) discloses in Figs 1-8, a battery (Abstract) including a fuse (ref 120) disposed on an electrode and surrounded by a polymer layer (ref 121, [0028]).  However, the fuse itself is not a polymer mesh located at the tab or collector.

Awano (US 2009/0286139) disclose a secondary battery (Abstract) including a current interrupt device on an electrode of the battery ([0004]).  The reference further teaches that utilizing polymer materials for such current interrupt devices is cost prohibitive, thus teaching away from use of such polymer materials within a battery structure ([0004]).

Snyder et al. (US 6,168,880) discloses in Figs 1-5, a battery (ref 10) including a polymer mesh material placed within the battery structure (C2/L31-47).  However, this polymer mesh material is neither used as a fuse nor placed on a tab or collector structure of the battery (see entire disclosure).

Xing et al. (US 2004/0081890) discloses in Figs 1-13, a battery (Abstract) including a tab structure (ref 28) comprising a metal mesh material (Abstract).  However, this mesh material is metal, and no teaching of a polymer material for the mesh is given in the references.

Zhang et al. (US 2016/0240896) discloses in Figs 1-8, a battery ([0003]) including a current collector comprising a mesh substrate coated with a metal ([0052]).  However, this material does not render obvious the instant claim limitations.

As seen above, none of these references disclose nor render obvious all of the limitations of instant dependent claims 31 and 46.  As such, the above references are considered to be the prior art references of record closest to the aforementioned limitations of instant dependent claims 31 and 46.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725